Exhibit 10.1
Compensation of Certain Named Executive Officers
As follows, changes were made effective April 13, 2009, to the compensation of
Gerald D. Kelfer, Avatar’s President and Chief Executive Officer; Randy L.
Kotler, Avatar’s Executive Vice President, Treasurer and Chief Financial
Officer; Jonathan Fels, President of Avatar’s wholly-owned subsidiary, Avatar
Properties Inc.; and Michael Levy, Executive Vice President and Chief Operating
Officer of Avatar Properties Inc.:

  •   Mr. Kelfer agreed to reduce (i) his base salary rate by 10%, from $500,000
to $450,000 per annum and (ii) his annual bonus by 10% from $500,000 to $465,400
for 2009;     •   Mr. Kotler agreed to reduce his base salary rate by 10%, from
$350,000 to $315,000 per annum; and     •   Mr. Fels and Mr. Levy agreed to
reduce (i) his base salary rate by 10%, from $500,000 to $450,000 per annum and
(ii) his annual bonus by 10%from $400,000 to $372,320 for 2009.

